NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   SHANE DAVID JOHNSON, Appellant.

                             No. 1 CA-CR 18-0368
                               FILED 5-2-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR 2017-135625-001
              The Honorable Jacki Ireland, Commissioner

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Andrew C. Marcy
Counsel for Appellant
                            STATE v. JOHNSON
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer M. Perkins joined.


B R O W N, Judge:

¶1             This appeal is presented to us pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defense counsel
has searched the record on appeal and advised us there are no meritorious
grounds for reversal. Defendant Shane David Johnson was given the
opportunity to file a supplemental brief but did not do so. Our obligation
is to review the entire record for reversible error, State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999), viewing the evidence in the light most favorable
to sustaining the conviction and resolving all reasonable inferences against
Johnson, State v. Guerra, 161 Ariz. 289, 293 (1989).

¶2             T.C. was with a friend outside of a bar when Johnson
approached and asked if they would buy him a drink. T.C. declined and
began to walk away, but Johnson grabbed the lanyard hanging out of T.C.’s
pocket that held T.C.’s car key. Johnson refused to return the key and got
into T.C.’s car, a white Pontiac G6. T.C. reached his arm through the open
window and attempted to remove the key from the ignition. Johnson
started the car and drove in reverse with T.C.’s arm still inside the car,
dragging T.C. before hitting a parked vehicle. T.C. was able to free himself
and Johnson drove away. T.C. called the police and reported that his car
had been stolen. Meanwhile, Johnson picked up two acquaintances.

¶3             Officer Hansen was given the description of the stolen
vehicle. While waiting at a stop light, Officer Hansen saw a car matching
that description. He followed the car and called for backup. After pulling
into a gas station, Johnson and two other men exited the car, but Johnson
got back into the driver’s seat as more police officers arrived. Officer
Hansen noticed the car’s reverse lights came on, so he activated the
overhead lights in his police car to signal that he did not want Johnson to
leave. But Johnson left the station and Officer Hansen followed in his patrol
car with the lights activated. Eventually a police helicopter took over the
pursuit and followed Johnson to a residential neighborhood where he
exited the car and entered a fenced backyard of a house. Air patrol notified



                                      2
                           STATE v. JOHNSON
                           Decision of the Court

officers on the ground that Johnson was trying to enter the house and he
was arrested in the backyard.

¶4           The State charged Johnson with theft of means of
transportation (Count 1), unlawful flight from law enforcement vehicle
(Count 2), and criminal trespass, a misdemeanor (Count 3). A jury found
him guilty as charged and the superior court found that the State proved
Johnson had two prior historical convictions. The court sentenced him to
15 years in prison for Count 1; 5.5 years in prison for Count 2, and six
months in the county jail for Count 3.1 Johnson timely appealed.

¶5             After a thorough review of the record, we find no reversible
error. Clark, 196 Ariz. at 541, ¶ 50. The record reflects Johnson was present
and represented by counsel at all critical stages of the proceedings against
him. The evidence presented supports the convictions, and the sentences
imposed fall within the range permitted by law. As far as the record
reveals, these proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure and Johnson’s constitutional and statutory
rights. Therefore, we affirm Johnson’s convictions and sentences.

¶6             Unless defense counsel finds an issue that may be
appropriately submitted to the Arizona Supreme Court, his obligations are
fulfilled once he informs Johnson of the outcome of this appeal and future
options. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Johnson has 30 days
from the date of this decision to proceed, if he wishes, with a pro per motion
for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA
1       The court awarded Johnson 281 days of presentence incarceration
credit but he was entitled to only 280 days. The State did not cross-appeal
the court’s calculation, and thus we have no authority to correct it. State v.
Dawson, 164 Ariz. 278, 286 (1990) (“In the absence of a timely appeal or
cross-appeal by the state seeking to correct an illegally lenient sentence, an
appellate court has no subject matter jurisdiction to consider that issue.”).




                                        3